In a proceeding to stay arbitration, L & A Music Co., Inc. appeals from a judgment of the Supreme Court, Kings County (Bellard, J.), dated November 5, 1984, which granted a stay of arbitration.
Judgment reversed, on the law, with costs, and application for a stay of arbitration dismissed.
CPLR 7503 (c) provides, in pertinent part, that notice of an application to stay arbitration "shall be served in the same manner as a summons or by registered or certified mail, return receipt requested”. It is undisputed that petitioner’s notice of petition to stay arbitration was served by ordinary mail. Accordingly, the instant proceeding is jurisdictionally defective and therefore must be dismissed (see, Matter of Yak Taxi v Teke, 41 NY2d 1020; Matter of American Mut. Liab. Ins. Co. v Gladstone, 83 AD2d 551).
In light of our determination, we need not reach the other issues raised on appeal. Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.